Citation Nr: 1749602	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep problems, to include as due to service-connected disabilities.

2.  Entitlement to service connection for a gastrointestinal disorder, to include an appendectomy, gallbladder removal, and gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for an inguinal hernia, to include as due to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a penile disability, to include low sperm count and non-specific removal of a sinus histiocytosis, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 with service at Camp Lejeune, North Carolina, during a period of contaminated water exposure.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board has expanded and recharacterized the Veteran's claims as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's sleep problems are related to service, but are already accounted for in his rating for service-connected depression.

2.  The Veteran's stomach disorders, to include an appendectomy, gallbladder removal, and GERD, are not related to service or to water contamination at Camp Lejeune.

3.  The Veteran's inguinal hernia is not related to service or to include water contamination at Camp Lejeune.

4.  The Veteran's penile disability, to include low sperm count and non-specific removal of a sinus histiocytosis, is not related to service or to include water contamination at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep problems, to include as due to service-connected disabilities, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a stomach disorder, to include an appendectomy, gallbladder removal, and gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for an inguinal hernia, to include as due to contaminated water at Camp Lejeune, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a penile disability, to include low sperm count and non-specific removal of a sinus histiocytosis, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  

In a September 2017 statement, the Veteran's representative asserts that the Veteran's examinations for his sleep, stomach, and penile disorders were inadequate because an examiner previously failed to provide a reliable etiology of the Veteran's left ankle disability.  However, the representative has not pointed out any specific problems with the examinations regarding the issues on appeal.  Without specific assertions of how the examinations are inadequate, the Board is unable to assess whether a new VA examination was warranted.  

The Board acknowledges that the Veteran was not provided with a VA examination for his inguinal hernia and penile disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, the Board finds that while there is competent evidence of a current disability, there is no evidence establishing that his inguinal hernia or penile disability manifested during service or a clinical indication that the disabilities are related to service.  As multiple McLendon standards have not been met, the Board finds that an examination of his inguinal hernia and penile disability are not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 are amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated. 

The amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  Under this presumption, affected former reservists and National Guard members would have veteran status for purposes of entitlement to some VA benefits.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop certain diseases.

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Sleep Problems

The Veteran is seeking entitlement to service connection for sleep problems, to include as due to his other service-connected disabilities.  During an October 2011 VA mental health examination, the Veteran reported an inability to sleep due to pain.  At the time, the examiner determined that the Veteran had chronic sleep impairment as one of his symptoms of his service-connected depression.  Therefore, the Board finds that the Veteran's sleep impairment is etiologically related to service.  

However, no change in the Veteran's actual benefits is expected as the symptomatology associated with the Veteran's sleep problems would be duplicative and overlapping with the Veteran's service-connected depression.  The Board notes that a separate rating would constitute the "pyramiding" of ratings for the same underlying disorder, which is prohibited under VA law.  See 38 C.F.R. § 4.14 (2016); Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Stomach Disorders, Inguinal Hernia, and Penile Disorders

The Veteran is seeking service connection for a stomach disorder, to include an appendectomy, gallbladder removal and GERD, to include as due to contaminated water at Camp Lejeune.  Additionally, the Veteran is also asserting service connection for a penile disability, to include low sperm count and non-specific removal of a sinus histiocytosis.  Finally, the Veteran is seeking service connection for an inguinal hernia.  

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record, which includes detailed medical records, does not show that the Veteran has or has ever had a low sperm count.  The Board acknowledges the Veteran's statement about his problems conceiving a child, but there has been no medical evidence presented that these problems are due to a low sperm count.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a low sperm count.  Even if the Board accepted the Veteran's statements asserting a link between his disability and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

The Board notes that when evaluating the Veteran's claims, the Board considered his statement that he was exposed to water contaminants at Camp Lejeune, North Carolina.  The Board concedes that he served at Camp Lejeune, North Carolina during a period of contaminated water exposure.  However, a key requirement for a presumptive grant of service connection based on exposure to the water contamination is that a veteran has one of the above enumerated diseases under 38 C.F.R. § 3.307 and 3.309.  With respect to the presumptive service connection provisions set out above, the Veteran's stomach and penile disorders are not included among the presumptive diseases.  Accordingly, the evidence must substantiate an actual nexus between the claimed disorders and service.  The Board will conduct a full service connection analysis below.

Next, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a stomach disorder, inguinal hernia, or penile disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to any of these disorders.  

In fact, the post-service evidence does not reflect symptoms related to his disorders for multiple years.  With regards to his stomach disorders, he did not exhibit acute appendicitis until April 1989.  His inflammation of the gall bladder was first noted in May 1989.  His inguinal hernia was diagnosed in July 1990 and at the same time he was diagnosed with sinus histiocytosis.  The Board emphasizes that because he left service in July 1981, it was not until at least 8 years later that he developed the disorders on appeal.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose the above disorders, as they may not be diagnosed by unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that it cannot solely rely on the statements submitted by the Veteran to grant service connection.  In an April 2011 statement, he asserted that he had stomach and digestive problems ever since he left Camp Lejeune.  He stated that he was taking Tums and Rolaids every day for his stomach and had unspecified testing done between 1984 and 1987.  Additionally, the Veteran's mother-in-law recalled that the Veteran's health problems started shortly after she met him in 1978, but in the next sentence stated that it was only after discharge that his "problems" began.   

In addition to the fact that no pertinent symptoms were mentioned at either his separation physical examination or the additional Army National Guard physical provided in September 1982, no medical records exist showing that he sought treatment for the disorders until many years after discharge.  Additionally, the Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing these conditions since service, it is intuitive that he would have submitted claims for the disorders at that time.  Therefore, continuity is not established based on the statements submitted by the Veteran.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.

The Board obtained medical examinations pertaining to the Veteran's stomach disorders in October 2011.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  After analyzing each of the Veteran's stomach disorders, the examiner found that it was less likely than not that the Veteran's stomach disorders were related to contaminated water at Camp Lejeune.  The examiner cited that the fact that no medical and scientific literature supports a nexus.  With regards to the Veteran's sinus histiocytosis, it by definition has an unknown etiology.  The Board notes that there are no treatment records establishing that the Veteran's stomach disorders, inguinal hernia, or his sinus histiocytosis are related to active duty, nor has any physician asserted that such a relationship exists.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's stomach disorders, inguinal hernia, and penile disorders to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of the claimed disabilities, he is not competent to provide a medical opinion linking this disability with his military service.  Such medical diagnoses and nexuses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Service connection for sleep problems, to include as due to service-connected disabilities, is granted.

Service connection for a stomach disorder, to include an appendectomy, gallbladder removal, and gastroesophageal reflux disease (GERD), to include as due to contaminated water at Camp Lejeune, is denied.

Service connection for an inguinal hernia, to include as due to contaminated water at Camp Lejeune, is denied.

Service connection for a penile disability, to include low sperm count and non-specific removal of a sinus histiocytosis, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


